Title: From John Adams to Benjamin Goodhue, 10 March 1786
From: Adams, John
To: Goodhue, Benjamin


     
      Sir
      Grosvenor Square Westminster March 10. 1786
     
     Your kind Letter of 20 Decr. has much obliged me. The accurate States of the Mackarel, Cod and Whale Fisheries are very valuable Pieces of Information, and as long as I shall Stay in Europe I shall be happy to learn from you, from time to time the Progress of these valuable Branches of Commerce, and of all others in which our Country is interested.
     We have Such Advantages over France & England both in our Situation, So near the Fishing Ground, and in Superiour skill, or brighter Skies, for curing the Fish; that We have it in our Power, to monopolize this Fishery by underselling all Competitors, at the Marketts of Spain Portugal and Italy. The Chevalier De Pinto, the Portuguese Ambassador at this Court has Said to me Several times that We have nothing to fear from the Rivalry of the English or French, for that our Fish was of a quality, so Superiour to theirs, that We should always have the Preference in the Lisbon Market, and command a superiour Price. To make the greatest Advantage of it, We must have Peace with the States of Barbary.— This will cost Us two hundred Thousand Pounds sterling at once. for that Sum I believe a perpetual Peace may be made with Morocco Algiers, Tunis & Tripoli. dont let our People deceive themselves, with notions of obtaining it at a cheaper rate, or of fighting the Rovers, or of carrying on their Commerce amidst a War with them. it will cost the Massachusetts alone, in Insurance, and Loss of Trade more Money every Year. The first Thing to be done is to convince Congress of the Necessity of giving as much Money, as will buy the Peace. the next is to get the Money. This I hope might be had in Holland.
     Mr Nat. Barrett will convince you that a profitable Markett may be had in France for your Oil.— I am sorry, that the Bounty given by the General Court upon Oil is not larger. I would make it 18£: 3s a

Ton, the exact amount of the Alien Duty, and would in the same Act lay on Duties upon British Merchandizes the least necessary, and appropriate them expressly to the Payment of the Bounty, as long as the Alien Duty should be continued in England.
     Our People must consider more and more the Efficacy of Bounties and Duties cooperating together, and must not be Sparing of them, when the support of Interests so important demand them. the English pay annually an hundred Thousand Pounds sterling in Bounties to their Greenland Whalemen. Every Seaman in that Fishery costs them thirteen Pounds sterling a Year.— The Same Bounties are given as I suppose to the Adventurers in the Sperma Cæti Fishery, with an Additional Bounty of 500£ to the ship which makes the greatest Voyage 400 to the 2d. 300 to the 3d. & 200 to the 4.
     The New England Fishermen, aided by much smaller Bounties from their Legislators, will find no difficulty in worming the English out of this Business.
     Our Oil as well as Fish is acknowledged to be better than that of the English French or Dutch. This is a great Advantage. The State Should not hesitate at any Exertion or Expence, to support their Fishers, in a critical Moment, when a Blow is manifestly aimed at their Existence by a Rival.—
     Navigation Acts must and will be made by all the thirteen States. Those who have already made them will I hope persevere with Constancy, and never cease to perswade the others till they all come in. The southern States must come in. without this they will not be able to procure ships to export their own Produce. The English while they, refuse to purchase our ready built ships cannot furnish them.
     But the War with Barbary is the most essential Thing, to be now attended to. This hurts our Fisheries, ruins our carrying Trade and universally damps all our Commerce. at all Events We must have Treaties with those Powers. The English will only be worse and worse till this is done. I am sir / with great Respect your most obedient / and obliged humble servant
     
      John Adams
     
    